Exhibit 10.14

 

Gerbsman Partners

211 Laurel Grove Ave.

Kentfield, CA 94909

415-456-0628 telephone

415-459-2278 FAX

August 7, 2009

 

Henry A. Plain, Jr.

Chairman of the Board

Xtent, Inc.

125 Constitution Avenue

Palo Alto, CA 94025

 

Dear Hank:

 

I would like to thank you for your time, courtesy and confidence in Gerbsman
Partners. For your review, I have outlined below an agreement (“Agreement”)
whereby TGI Financial, Inc. a California Corporation, doing business as Gerbsman
Partners (“Gerbsman Partners”) will assist Xtent, Inc.. (“Client”) as a business
consultant and investment banker solely in developing and executing an action
plan for maximizing enterprise value of Client assets.

 

Set forth below are the services Gerbsman Partners will perform for Client, as
an independent contractor, and the compensation which Gerbsman Partners will
receive from Client for those services. Kenneth Hardesty and Dennis Sholl will
be working on this assignment with Steven R. Gerbsman.

 

1.         Scope of Engagement

 

On May 11, 2009, Client’s board of directors approved a Complete Plan of
Dissolution and Liquidation (the “Plan of Dissolution”) and on August 3, 2009,
at a special meeting of Client’s stockholders, the Plan of Dissolution was
approved Client’s stockholders.  Gerbsman Partners agrees to provide the
following services pursuant to the Plan of Dissolution:

 

(1)       To assist Client in maximizing enterprise value of Client;

 

(2)       To work with Client to develop and implement a strategy/action plan
for maximizing enterprise value of Client;

 

(3)       To assist the Client in maximizing enterprise value of Client’s assets
and, at the direction of the Client, assume responsibility for a “Date Certain
M&A sales process” to maximize value of Client’s assets;

 

(4)       To communicate with Client, and with Client’s board of directors and
senior management, on a daily and weekly basis on the progress of such plan to
maximize enterprise value.

 

1

--------------------------------------------------------------------------------


 

2.         Gerbsman Partners Compensation

 

In consideration for performing services hereunder, Gerbsman Partners will be
compensated as follows:

 

(1)       Non-Refundable Retainer

 

A $125,000 non-refundable retainer paid on the signing of this Agreement.

 

Gerbsman Partners will be utilizing additional resources of Client and will not
invoice Client for any services of additional resources, except for travel
expenses. All travel expenses will be reviewed with and pre-approved by Client. 
There will be no travel expenses in the Bay Area.

 

(2)       Performance Fee.

 

If a sale, merger, purchase of equity, asset sale, acquisition, assumption of
debt or full or partial transfer of assets, including a full or partial transfer
of contractual rights and/or intellectual property (“Transaction”), whether
separately or in combination, is completed for all or part of Client, Gerbsman
Partners will receive a performance fee (“Performance Fee”) of:

 

*Ten Percent (10%) of the first $ 1 million Transaction Value (as defined
below), plus

 

*Eight Percent (8%) of the Transaction Value from $1 million to $ 2 million,
plus

 

*Six Percent (6%) of the Transaction Value in excess of $ 2 million.

 

Transaction Value (“Transaction Value”) is defined as the total consideration
paid by a buyer or buyers to Client or to Client’s shareholders or creditors in
a Transaction or Series of Transactions. The form of consideration may include,
but is not limited to, debt, equity, warrants, options, cash, any other transfer
of value or any combination thereof.  Pursuant to this agreement, Client may
from time to time request Gerbsman Partners to assist Client in reducing
specific obligations or liabilities of Client.  Gerbsman Partners will use best
efforts in this regard, however Gerbsman Partners makes no guarantee of any
success.  In the event any such obligation or liability is equal to or greater
than $1,000,000 on the date this letter is executed, then Gerbsman Partners will
be under no obligation to assist Client in reducing such liability or obligation
unless and until the parties agree on a separate fee for such services.  In the
event that there are multiple Transactions, the Performance Fee will be paid on
the sum total Transaction Value of all the Transactions combined.  Transaction
Value does not include the amount of cash held by Client as of the date this
letter is executed by both parties.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Gerbsman Partners minimum Performance Fee will be
$100,000 Cash, upon the closing of a Transaction. The Performance Fee is in
addition to the Non-Refundable Retainer. The Non-Refundable Retainer will
specifically not be offset against the Performance Fee or against the minimum
Performance Fee.

 

(3)       Payable Date for Performance Fee

 

The Performance Fee is due and payable to Gerbsman Partners by Client upon the
closing and receipt of funds of any Transaction as defined in the Performance
Fee section above.  In the event that the proceeds of any Transaction, or any
portion thereof, are held in escrow or paid over time, the amount of any
Performance Fee in excess of the $100,000 minimum Performance Fee set forth
above will become due and payable when and as such proceeds are received by or
released to Client.

 

(4)       Reasonable Business Expenses

 

Reasonable business expenses, which may include travel and other pre-approved
expenses, will be reimbursed to Gerbsman Partners on a weekly basis and will
include a detailed expense report and adequate proof of any expenditure.
Gerbsman Partners will not invoice Client for any business expenses incurred in
the San Francisco Bay Area.

 

3.         No Guarantee of Success

 

Gerbsman Partners cannot guarantee the successful completion of Client
maximizing the value of Client and its assets and makes no such guarantee
herein. Gerbsman Partners does guarantee to use best efforts within commercial
reasonableness to complete the tasks described herein and to operate at all
times in a skilled professional manner and in accordance with the direction of
Client management.

 

4.         Confidentiality

 

Gerbsman Partners agrees to maintain the confidentiality of any information it
learns from Client except as is necessary to fulfill the functions described in
the Agreement and such confidentiality obligation will continue for a period of
one year after termination of this Agreement, except where information is part
of the public domain prior to the date of this Agreement; or such information
becomes part of the public domain not due to some unauthorized act or omission
of Gerbsman Partners after this Agreement is executed; or Gerbsman Partners can
demonstrate that it had independently developed knowledge of such information
prior to the date of this Agreement; or such information is disclosed to
Gerbsman Partners by a third party who has the right to make such disclosure; or
permission to disclose said information or to make use thereof is obtained by
Gerbsman Partners from Client.

 

3

--------------------------------------------------------------------------------


 

5.         Indemnification

 

In consideration of Gerbsman Partners agreement to perform services and Client
agreement to pay for such services under the terms of this engagement, Client
will:

 

(1)       Indemnify and hold harmless Gerbsman Partners and any of its
directors, officers, employees, consultants or agents (each, individually, an
“Indemnified Person”) from any losses, claims, damages or liabilities to which
such Indemnified Person may become subject primarily arising out of or in
connection with the rendering of services by Gerbsman Partners hereunder, except
to the extent that such losses, claims, damages or liabilities have resulted
from the gross negligence or recklessness or willful misconduct of any
Indemnified Person; and

 

(2)       Except as otherwise provided in the following paragraph, reimburse
such Indemnified Person for reasonable legal or other expenses, as they are
incurred, that arise in connection with investigating, preparing to defend or
defending any lawsuit, claim or proceeding and any appeals there from arising in
any manner out of or in connection with the rendering of services by Gerbsman
Partners hereunder except to the extent that such lawsuit or claim arises out of
the gross negligence or recklessness or willful misconduct of any Indemnified
Person; provided, however, that (i) in the event a final judicial determination
is made to the effect specified in subparagraph (1) above, such Indemnified
Person promptly will remit to Client any amounts reimbursed under this
subparagraph (2) and (ii) each Indemnified Person will, to the extent possible,
provide the company with prior notice of such expense and will use reasonable
efforts to minimize same, and (iii) at all times control over any defense,
settlement and/or expenses will be subject to the control of Client

 

(3)       Client and Gerbsman Partners agree that the above indemnification and
reimbursement commitments set forth above will apply whether or not such
Indemnified Person is named party to any such lawsuit, claim or other proceeding
and promptly after receipt by Gerbsman Partners of notice of its involvement in
any action, proceeding or investigation, it will, if a claim in respect thereof
is to be made under the preceding paragraph, notify the Company in writing of
such involvement. To the extent it wishes, the Company will be entitled to
assume the defense of any action which is the subject of the preceding paragraph
with counsel reasonably satisfactory to Gerbsman Partners and the payment of
fees and expenses of such counsel, provided that Gerbsman Partners will have the
right to control its defense if, in the opinion of counsel, Gerbsman Partners
defense is in conflict or potential conflict with a defense pertaining to the
Company. In such event, Gerbsman Partners will have the right to retain counsel
reasonably satisfactory to the Company, at the Company’s expense, to represent
Gerbsman Partners in any claim or action in respect of which indemnity may be
sought and Gerbsman Partners agrees to cooperate with the Company and the
Company’s counsel in the defense of such claim or action. In the event that the
Company does not promptly assume the defense of a claim or action, Gerbsman
Partners will have the right to employ counsel reasonably satisfactory to the
Company, at the Company’s expense, to defend such claim or action.

 

4

--------------------------------------------------------------------------------


 

6.         Term and Miscellaneous Provisions

 

(1)       This Agreement will have a term commencing on the date hereof and
ending one year from the date of execution. Nevertheless, this Agreement may be
terminated by Client with 3-business day’s prior written notice and by Gerbsman
Partners after 60 days from the signing of this Agreement. In the event of any
such termination of this Agreement by Client, Client will continue to be
obligated to pay to Gerbsman Partners the Performance Fee as outlined above upon
the successful completion of any Transaction within one year following the
termination date of this Agreement and any reasonable out-of-pocket expenses
incurred by Gerbsman Partners through the termination date of this Agreement. If
Gerbsman Partners terminates this Agreement for any reason other than for
non-payment by Client of the retainer, then Client will not be obligated to pay
Gerbsman Partners any Performance Fee but will be obligated to pay any
reasonable out-of-pocket expenses incurred by Gerbsman Partners through the date
of termination of this Agreement.  In such event, Gerbsman Partners will return
to Client the amount of the non-refundable retainer previously paid to Gerbsman
Partners by Client.

 

Notwithstanding the above, Client will notify Gerbsman Partners in writing (fax
or email), on or before August 14, 2009 as to whether Client wants Gerbsman
Partners to proceed with the Date Certain M&A Process.  If Client does not
notify Gerbsman Partners in writing, then this Agreement is terminated.

 

(2)       Client will cooperate with, and make available to, Gerbsman Partners
all information that Gerbsman Partners reasonably requests in connection with
the performance of services hereunder, including all information concerning the
business, assets, operations or financial condition of Client. Gerbsman Partners
may rely upon the accuracy and completeness of such information without
independent verification and is authorized to make appropriate use of such
information.

 

(3)       It is understood that at all times, Client will have the sole right to
accept or reject any proposed sale, merger, asset sale of all or part of Client,
and to approve or disapprove any terms or conditions of any such proposed sale,
merger or asset sale. In rendering services to Client hereunder, Gerbsman
Partners is not assuming any responsibility for Client’s underlying business
decision to maximize value of Client and its assets.

 

(4)       The indemnity and expense reimbursement liability of Client will
remain operative and in full force and effect regardless of any termination.

 

(5)       This Agreement will be governed by the laws of the State of California
and may be amended only in writing signed by both parties.

 

(6)       If any provision of this Agreement should become unenforceable,
invalid, or declared illegal, then that provision will be considered severed
from the rest of this Agreement and will not affect the validity of the
remainder of this Agreement.

 

5

--------------------------------------------------------------------------------


 

(7)       In any litigation, arbitration or court proceeding between the
parties, the prevailing party will be entitled to recover, in addition to any
other amounts awarded, attorneys’ fees and all costs of proceedings incurred in
enforcing this Agreement.

 

(8)       Any portion of the Performance Fee due under this Agreement and not
paid per the terms of this Agreement will earn interest payable to Gerbsman
Partners at the interest rate of eighteen percent (18%) per annum, compounded
daily, provided, however, that the interest rate will in no event exceed the
maximum interest rate permitted by law.

 

(9)       Any dispute or controversy arising under, out of or in connection with
this Agreement will be resolved by binding arbitration conducted in the county
of San Francisco, California under JAMS (www.jamsadr.com) and will be commenced
within 30 days of any party’s written request to the other party. The written
request will identify the issues to be arbitrated and will suggest an
arbitrator. If the receiving party does not agree to the suggested arbitrator,
the arbitrator will be chosen by the procedures of JAMS. Any final arbitration
decision rendered pursuant to this Agreement will be non-appealable and may be
enforced in any court of competent jurisdiction. Except as otherwise provided in
this Agreement, each party will bear its own legal fees, costs and other
expenses incurred in any arbitration brought under this Agreement. The parties
intend that this agreement to arbitrate be irrevocable.

 

I would like to thank you for your trust and confidence. Please execute the
acknowledgment below and remit cashiers check or wire transfer, in the amount of
$125,000, to TGI Financial, Inc.

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Steven R. Gerbsman

 

 

8-7-09

Steven R. Gerbsman

 

 

Date

Principal

 

 

Gerbsman Partners

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

 

/s/ Henry A. Plain, Jr.

 

 

8-7-09

Henry A. Plain, Jr.

 

 

Date

Chairman of the Board

 

 

Xtent, Inc.

 

 

 

6

--------------------------------------------------------------------------------